        Case 4:17-cv-00113-DCN Document 169 Filed 05/16/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

TIMOTHY SWOPE and MARLA                       Case No. 4:17-cv-00113-DCN
SWOPE, individually and on behalf of
B.S., and DENISE COOMBS,                      ORDER
individually and on behalf of O.C.,
                     Plaintiffs,
       v.

ONEIDA SCHOOL DISTRICT NO.
351, a county school district; DAVID
RISENMAY, in his individual and
official capacities; TERRI SORENSEN,
in her individual and official capacities,
and KERRY EVANS, in her individual
and official capacities,
                     Defendants.

                                   I. INTRODUCTION

       Pending before the Court is Plaintiffs’ Motion for Sanctions (Dkt. 149) and

Motion for the Court to File Redacted Versions of the Special Verdict Form and

Judgment (Dkt. 166). Defendants oppose both motions.

       In the midst of trial, the parties presented argument before the Court regarding the

Motion for Sanctions outside the presence of the jury. This argument was primarily

focused on whether Plaintiffs could use a Facilities Condition Evaluation that the

Plaintiffs’ ADA expert discovered on the District’s website. The Court partially ruled on

this motion by determining how the evaluation could be used at trial.

       However, the Court deferred ruling on whether Plaintiffs’ other requested sanction

(attorney fees and costs incurred in bringing the motion for sanctions) was warranted.

ORDER - 1
         Case 4:17-cv-00113-DCN Document 169 Filed 05/16/19 Page 2 of 2




Having fully considered the motion, the Court now finds that the Defendants’ conduct

related to this motion does not warrant such a sanction, and DENIES Plaintiffs’ Motion

(Dkt. 149) in that regard.1

        As for the Motion for the Court to File Redacted Versions of the Special Verdict

Form and Judgment, the Court declines to do so absent a stipulation signed by both sides.

If such a stipulation is not provided, the Court will not file a redacted version of those

items at this time. However, even without such a stipulation, the Court would entertain a

similar motion following the resolution of any post-trial motions brought by the parties in

this matter (or, if the parties do not file such motions, after the time in which such

motions may be brought has expired).

                                              V. ORDER

        1. Plaintiffs’ Motion for Sanctions (Dkt. 149) is DENIED.

        2. Plaintiffs’ Motion for the Court to File Redacted Versions of the Special

            Verdict Form and Judgment (Dkt. 166) is DENIED WITHOUT PREJUDICE.



                                                          DATED: May 16, 2019


                                                          _________________________
                                                          David C. Nye
                                                          Chief U.S. District Court Judge




1
 Although the Court declines to award these attorney fees and costs as a sanction, this ruling does not
foreclose Plaintiffs from seeking the attorney fees and costs incurred bringing the motion for sanctions in
any motion for costs and fees requested as the prevailing party.


ORDER - 2
